Citation Nr: 0425524	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  01-05 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the determination that the appellant had forfeited her 
rights to Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1913 to February 
1931.  He died in March 1973.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 administrative decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO 
determined that new and material evidence had not been 
submitted to reopen the claim for revocation of the 
forfeiture declared against the appellant.

In a February 2001 decision, the Board denied reopening the 
determination that the appellant had forfeited her rights to 
VA benefits.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2004 order, the Court vacated the February 2001 Board 
decision and remanded it for readjudication consistent with 
the provisions of the order.  

The case has been returned to the Board for further appellate 
review. 

The issue of entitlement to revocation of the forfeiture of 
the appellant's rights to U.S. Department of Veterans Affairs 
(VA) benefits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1978 decision, the Board found that the 
appellant had knowingly submitted false evidence in her claim 
for death benefits and had forfeited all accrued or future 
benefit under the laws administered by VA.

2.  In a June 1985 decision, the RO determined that the 
appellant had not submitted new and material evidence to 
reopen the determination that she had forfeited her rights to 
VA benefits.  The appellant was informed of her appeal rights 
and did not appeal the decision.

3.  Evidence submitted since the June 1985 decision bears 
directly and substantially on the specific matter under 
consideration, is not cumulative and redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received subsequent to the 
June 1985 RO decision, and the claim of entitlement to 
revocation of forfeiture of VA benefits is reopened.  38 
U.S.C.A. §§ 5108; 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 
3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that she has submitted new and material 
evidence that is sufficient to warrant the reopening of her 
claim pertaining to forfeiture of VA benefits that was 
decided back in 1977 by the RO and affirmed in 1978 by the 
Board.  She contends that since the veteran died, she had 
never remarried, to include her never having had a common-law 
marriage with LC.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The Board notes that it is reopening the claim for 
entitlement to revocation of forfeiture of VA benefits, which 
is a favorable determination.  Additionally, the Board is 
remanding the claim for additional development and 
adjudicative action.  Thus, the Board finds that it need not 
go into whether VA has met its duty to notify and assist the 
veteran in connection with this claim, as the purpose of the 
remand will be to meet such duty.

Following the veteran's death in 1973, the appellant had been 
granted death pension benefits.  In a December 1973 
questionnaire, the appellant indicated that she had six minor 
children and that she had not remarried since the veteran's 
death.  A field examination revealed that LC had continued 
living with the appellant following the veteran's death (LC 
had been hired by the veteran during his lifetime to drive 
the veteran around and perform household duties).  The 
appellant denied that LC was living at her house and that the 
two of them had held themselves out as husband and wife.

In a February 1977 decision, VA determined that the appellant 
had forfeited her rights, claims, and benefits to which she 
might be entitled under laws administered by VA.  It stated 
that it found that she had been living in a husband-wife 
relationship with LC and had continued to live with him at 
least up to the date that she had last been investigated by 
VA, which was in 1975.  The appellant was notified of this 
determination, and she appealed it.  

In the February 1978 decision, the Board determined that 
based upon its review of the evidence of record, the 
appellant had, beyond a reasonable doubt, knowingly submitted 
false evidence in her claim for restoration of death benefits 
under the laws administrated by VA and that she had forfeited 
all accrued or future gratuitous benefits under the laws 
administered by VA.  That decision is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

In May 1985, the appellant submitted an application to reopen 
the claim of entitlement to revocation of forfeiture of VA 
benefits.  She attached a joint affidavit, wherein the 
affiants stated that there was no truth to the rumors that LC 
had continued to live with the appellant following the 
veteran's death and that they had personal knowledge of these 
false allegations because of their close affinity with the 
appellant and her family.  The RO denied reopening the claim 
in a June 1985 decision.  The appellant was notified of her 
appeal rights, and did not appeal the decision.  That 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence is evidence which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In Hodge, the previously-existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact sub-silentio.  The law therefore provides 
that evidence proffered by the appellant to reopen a claim is 
presumed credible for the limited purpose of ascertaining its 
materiality, but it must be of such significant import that 
it must be considered in order to fairly decide the merits of 
the appellant's claim.  See Spalding v. Brown, 10 Vet. App. 
6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 
(1992).

In the appellant's current application to reopen the claim, 
she submitted a copy of LC's marriage certificate to a woman, 
EG, which was dated 1962, which was of record at the time of 
the Board's 1978 decision.  However, the appellant also 
submitted birth certificates, showing that LC and EG had had 
children in 1977, 1978, and 1982.  Additionally, the 
appellant admitted that she and LC had had a relationship; 
however, she stated that they never held themselves out to be 
husband and wife.  These birth certificates and the 
appellant's statement, if accepted as credible, could 
establish that the appellant and LC were not holding 
themselves out to be married in 1975, which was at the time 
the appellant had been investigated by VA.  

The Board finds that these documents are new and material 
within the meaning of 38 C.F.R. § 3.156(a) and relevant 
caselaw.  The Court in Trilles v. West, 13 Vet. App. 314 
(2000) did not delineate what new and material evidence would 
be required in order to reopen VA benefits eligibility 
forfeiture cases such as this.  The Court specifically left 
this question to the Secretary of VA and to Board.  Id. at 
327.  However, the Board notes that in a dissenting opinion 
in Trilles, Chief Judge Nebeker specifically stated: "I ask 
what else could it be but evidence tending to negate the 
established fraud."  Id. at 340.  By way of application, new 
and material evidence in this case would therefore be 
evidence tending to negate the established basis of the 
finding that the appellant and LC had held themselves out to 
be married following the veteran's death in 1973.

Applying the language as is noted above from the Trilles 
case, the appellant has submitted evidence that, when 
presumed credible, possibly negates the basis for the finding 
that she had been living in a husband-wife relationship with 
LC following the veteran's death.  Therefore, this evidence 
addresses one of the specified bases for the determination 
that the appellant had forfeited her rights, claims, and 
benefits to which she might be entitled under laws 
administered by VA benefits, and thus constitutes new and 
material evidence.  See 38 C.F.R. § 3.156(a) (2001).  
Accordingly, the claim is reopened.

As stated above, the Board finds that additional development 
is warranted as to this issue, which development is addressed 
below.  


ORDER

New and material evidence having been presented, the claim is 
reopened.  To that extent only, the appeal is allowed.


REMAND

In the Court's April 2002 order, it noted that the Board had 
failed to articulate the reasons or bases for its 
determinations and to ensure that the requirements set forth 
in VA's amended duty-to-notify statute and regulations had 
been met.  

Under Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

In this case, the appellant has not been provided with the 
requisite notice of the evidence necessary to substantiate 
the claim for entitlement to revocation of forfeiture of VA 
benefits and, in the same document, which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf in 
connection with this claim.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); see generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the 
appellant has not been requested to provide any evidence in 
her possession that pertains to the claim.  Thus, the 
appellant must be provided with the above notice prior to the 
Board's consideration of the claim.

Accordingly, in accordance with the April 2002 Court order, 
the case is hereby REMANDED for the following action:

1.  Provide the appellant with the notice 
requirements of the VCAA, to include 
notifying her and her representative, if 
any, of any information, and any medical 
or lay evidence, not previously provided 
to the Secretary that is necessary to 
substantiate the claim for entitlement to 
revocation of forfeiture of VA benefits 
and informing her of which information 
and evidence she was to provide to VA and 
which information and evidence VA would 
attempt to obtain on her behalf.  
Additionally, the appellant should be 
informed to provide any evidence in her 
possession that pertains to the claim.  

2.  Adjudicate the claim for entitlement 
to revocation of forfeiture of VA 
benefits on the merits, on a de novo 
basis.

3.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



